       Case 5:18-cr-00258-EJD Document 492 Filed 08/28/20 Page 1 of 3



 1   JEFFREY B. COOPERSMITH (SBN 252819)
     WALTER F. BROWN (SBN 130248)
 2   MELINDA HAAG (SBN 132612)
     RANDALL S. LUSKEY (SBN 240915)
 3   STEPHEN A. CAZARES (SBN 201864)
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone: +1-415-773-5700
     Facsimile:    +1-415-773-5759
 7
     Email: jcoopersmith@orrick.com; wbrown@orrick.com;
 8          mhaag@orrick.com; rluskey@orrick.com;
            scazares@orrick.com
 9

10   Attorneys for Defendant
     RAMESH “SUNNY” BALWANI
11

12
                                    UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                         SAN JOSE DIVISION
15

16
     UNITED STATES OF AMERICA,                     Case No. 18-CR-00258-EJD
17
                       Plaintiff,                  DEFENDANT RAMESH “SUNNY”
18                                                 BALWANI’S ADMINISTRATIVE
           v.                                      MOTION TO SEAL EXHIBITS A, C, F–
19                                                 M, O, T, W, AND X TO THE
     HOLMES, et al.,                               DECLARATION OF JEFFREY B.
20                                                 COOPERSMITH IN SUPPORT OF
                       Defendants.                 MOTION TO DISMISS SECOND AND
21                                                 THIRD SUPERSEDING INDICTMENTS
22                                                 Judge:   Honorable Edward J. Davila
23

24

25

26

27

28

                                                                 DEFENDANT BALWANI’S ADMIN MOTION TO
                                                                      SEAL PURSUANT TO CRIMINAL LR 56-1
                                                                                CASE NO. 18-CR-00258-EJD
           Case 5:18-cr-00258-EJD Document 492 Filed 08/28/20 Page 2 of 3



 1   I.       DOCUMENTS THAT DEFENDANT REQUESTS TO BE FILED UNDER SEAL

 2            Pursuant to Criminal Local Rule 56-1, Defendant Ramesh “Sunny” Balwani respectfully

 3   submits this Administrative Motion to File Under Seal the following documents in support of its

 4   Motion to Dismiss the Second and Third Superseding Indictments Based on Pre-Indictment Delay

 5   (the “Motion to Dismiss”), each of which relates to or is designated as confidential or contains

 6   confidential information pursuant to the Protective Orders (Dkt. Nos. 28 and 90):

 7            (1) Exhibits A, C, F–M, O, T, W, and X to the Declaration of Jeffrey B. Coopersmith in

 8            Support of Defendant Balwani’s Motion to Dismiss the Second and Third Superseding

 9            Indictments based on Pre-Indictment Delay.

10   II.      DEFENDANT HAS COMPLIED WITH CRIMINAL LOCAL RULE 56-1

11            Criminal Local Rule 56-1, which governs the filing of documents under seal in criminal

12   cases in this district, provides in relevant part:

13            [N]o document may be filed under seal (i.e., closed to inspection by the public)
              except pursuant to a court order that authorizes the sealing of the particular
14            document, or portions thereof. A sealing order may issue only upon a request that
15            establishes that a document is sealable because, for example, the safety of persons
              or a legitimate law enforcement objective would be compromised by the public
16            disclosure of the contents of the document. The request must be narrowly tailored
              to seek sealing only of sealable material, and must conform with Crim. L.R. 56-
17            1(c).
18   Crim. L.R. 56-1(b).

19            In conformance with Criminal Local Rule 56-1, this request to seal is narrowly tailored

20   and seeks sealing only of sealable material.

21   III.     COMPELLING REASONS EXIST TO SEAL THE REQUESTED DOCUMENTS

22            For most judicial records, including Mr. Balwani’s Motion to Dismiss at issue here, a

23   “compelling reasons” standard applies. See Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172,

24   1178 (9th Cir. 2006) (a party seeking to submit documents under seal bears the burden of

25   demonstrating “compelling reasons” to protect the information from public disclosure).

26            Mr. Balwani requests that the aforementioned documents are filed under seal because each

27   relates to and contains information which has been designated as “Confidential Material” under

28   the July 2, 2018 and July 17, 2019, Protective Orders in this case (Dkt. Nos. 28 and 90). Several

                                                                       DEFENDANT BALWANI’S ADMIN MOTION TO
                                                          1                     SEAL, CASE NO. 18-CR-00258-EJD
       Case 5:18-cr-00258-EJD Document 492 Filed 08/28/20 Page 3 of 3



 1   of the exhibits contain personal and confidential medical information of third parties, justifying

 2   sealing. See San Ramon Reg’l Med. Ctr., Inc. v. Principal Life Ins. Co., 2011 89931, at *1 n.1

 3   (sealing patient records to protect the patient’s privacy). Other exhibits include memoranda of

 4   depositions and interviews of uncharged third parties.

 5          For these reasons and those in the supporting Declaration of Jeffrey B. Coopersmith filed

 6   concurrently herewith, good cause exists to protect the requested documents from disclosure.

 7   IV.    CONCLUSION

 8          For the foregoing reasons, Mr. Balwani respectfully requests that the Court grant his

 9   motion to submit the requested documents under seal.

10

11   Dated: August 28, 2020                            Respectfully submitted,
                                                       ORRICK, HERRINGTON & SUTCLIFFE LLP
12

13
                                                        _____________________________________
14                                                            JEFFREY B. COOPERSMITH
15                                                                Attorney for Defendant
                                                               RAMESH “SUNNY” BALWANI
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                       DEFENDANT BALWANI’S ADMIN MOTION TO
                                                          2                     SEAL, CASE NO. 18-CR-00258-EJD
